Citation Nr: 0427122	
Decision Date: 09/29/04    Archive Date: 10/06/04

DOCKET NO.  98-02 122A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from July 1978 to August 
1997.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a November 1997 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbia, 
South Carolina.  In August 2000 and December 2003 the Board 
remanded the case for further development.  The requested 
development has been completed and the case has been returned 
to the Board for further appellate action.  

Although the veteran had perfected an appeal with regard to 
the issue of entitlement to service connection for myalgia, a 
March 2004 rating decision granted the claim.  Therefore, the 
issue is no longer for appellate consideration.  Likewise, 
although the veteran's representative has submitted written 
contentions regarding the issues of increased initial 
evaluations for bronchial asthma and branch retinal vein 
occlusion of the right eye, these issues were addressed in 
the Board's June 2003 decision, and there remains nothing 
further for the Board to address in these matters.


FINDING OF FACT

The evidence of record does not show that the veteran 
currently has a back disorder.


CONCLUSION OF LAW

A back disorder was neither incurred in nor aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. § 3.303 (2003).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claim Assistance Act (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R § 3.159, amended VA's duties to notify and assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.

The record reflects that the veteran was provided with notice 
of the November 1997 rating decision from which the current 
appeal originates.  The veteran was provided with a statement 
of the case in January 1998 and supplemental statements of 
the case in September 1998, April 2002 and March 2004, which 
notified her of the issue addressed, the evidence considered, 
the adjudicative action taken, the decision reached, the 
pertinent law and regulations, and the reasons and bases for 
the decision.

In the present case, only after that rating action was 
promulgated did the RO, in March 2001, provide adequate 
notice to the veteran regarding what information and evidence 
is needed to substantiate the claim, as well as what 
information and evidence must be submitted by the veteran, 
what information and evidence will be obtained by VA, and the 
need for the veteran to submit any evidence in his possession 
that pertains to the claim.  

While the notice provided to the veteran in March 2001 was 
not given prior to the first RO adjudication of the claim in 
November 1997, the notice was provided by the RO after the 
Board initial remand and prior to recertification of the 
claim to the Board, and the content of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b).  The veteran was specifically advised of 
what information and evidence was needed to substantiate her 
claim.  She was also advised of what evidence VA would obtain 
for her, and of what evidence she was responsible for 
submitting, and also advised to submit relevant evidence in 
her possession.  

In short, the veteran is well aware of the information and 
evidence necessary to substantiate her claim, she is familiar 
with the law and regulations pertaining to her claim, she 
does not dispute any of the material facts pertaining to her 
claim, and she has not indicated the existence of any 
outstanding information or evidence relevant to her claim.  
See Desbrow v. Principi, No. 02-352 (U.S. Vet. App. May 4, 
2004); Valiao v. Principi, 17 Vet. App. 229, 232 (2003) 
(holding that failure to comply with VCAA constitutes 
nonprejudicial error "[w]here the facts averred by a 
claimant cannot conceivably result in any disposition of the 
appeal other than affirmance of the Board decision").  Based 
on the above, the Board concludes that the defect in the 
timing of the VCAA notice is harmless error.  See generally, 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  See also 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning blind adherence in the face of overwhelming 
evidence in support of the result of a particular case, such 
adherence will result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  Therefore, to decide the appeal would not be 
prejudicial error to the veteran.

Based on the procedural history of this case, it is the 
conclusion of the Board that VA has no outstanding or unmet 
duty to inform the veteran that any additional information or 
evidence is needed.  The Board concludes that the March 2001 
VA letter and the statement of the case and supplemental 
statements of the case informed the veteran of the 
information and evidence needed to substantiate her claim.  
Moreover, and as noted above, the March 2001 correspondence 
notified the veteran as to which evidence would be obtained 
by her and which evidence would be retrieved by VA, and also 
suggested that she submit any evidence in her possession.  It 
is clear from submissions by and on behalf of the veteran 
that she is fully conversant with the legal requirements in 
this case.

With respect to VA's duty to assist the veteran, the Board 
notes that pertinent medical records from all relevant 
sources identified by the veteran, and for which she 
authorized VA to request, were obtained by the RO.  38 
U.S.C.A. § 5103A.  In this regard the Board notes that the 
record contains the following pertinent records:  service 
medical records, VA and private treatment records.  The 
veteran has not alleged that there are any other outstanding 
medical records.  The Board consequently finds that VA's duty 
to assist the veteran in obtaining records in connection with 
the instant appeal has been fulfilled.

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of the VCAA or the implementing 
regulations.  Therefore, the veteran has not been prejudiced 
as a result of the Board proceeding to the merits of the 
claim.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993). 

Factual Background

The veteran's service medical records show that she 
complained of buttock and/or sciatic leg pain in March 1990, 
October 1991, August, October and November 1992.  However, a 
magnetic resonance imaging (MRI) scan of her spine was 
normal.  She reported occasional back and left hip pain in a 
May 1993 medical history report.  The accompanying 
examination report shows that clinical evaluation of her 
spine was normal.  A July 1993 emergency care and treatment 
record notes that the veteran injured her back when she fell 
in the shower.  She complained of lower back pain that was 
greater in her right side.  The assessment was back trauma 
secondary to a fall.  In January 1996, she complained of 
right hip pain after sustaining an injury while jumping on a 
trampoline.  The diagnosis was right sacro-iliac joint 
strain.  A May 1997 medical history report shows the veteran 
denied recurrent back pain.  The accompanying retirement 
examination report indicates that clinical evaluation of her 
spine was normal.

An October 1997 VA general medical examination report notes 
the veteran's stated history of having broken her coccyx 
while playing tennis in service.  She complained of lower 
back pain since that time that was especially evident with 
prolonged sitting or standing.  The diagnoses included 
history of back trauma with frequent lower back pain 
exacerbated with prolonged sitting or standing.

During an August 1998 personal hearing at the RO, the veteran 
testified that she fell and dislocated her coccyx in 1979 or 
1980, while practicing for a tennis match.  She also injured 
her back in 1987, when the military plane she was aboard had 
a hard landing.  She testified that she sometimes was 
awakened at night because of back pain and that she slept on 
an extra-firm mattress.  She stated that she took Motrin for 
back pain and that it helped but did not totally alleviate 
her pain.  She denied any recent treatment for her back pain 
but did testify that she had a back brace which she wore 
occasionally.

Treatment records from Moncrief Army Community Hospital show 
the veteran complained of an insidious onset of left 
paraspinal and left hip pain in March 2001, aggravated by 
walking or lifting her leg.  She gave a history of having 
fallen off a stool the previous April with sacroiliac 
problems.  Physical therapy was prescribed.

During her April 2001 VA orthopedic examination, the veteran 
made no complaints of back pain.  Examination revealed full 
flexion and extension in the lumbosacral spine.

A February 2004 VA orthopedic examination report indicates 
the veteran reported very mild low back pain occasionally, 
but that overall, her back essentially caused her no 
problems.  She also reported some occasional soreness in her 
coccygeal region that she associated with an inservice 
coccygeal fracture.  She asserted that she had more pain in 
the coccygeal area than she did in her back.  Physical 
examination revealed no abnormalities.  The diagnoses did not 
include any associated with a back disorder.

Analysis

A disorder may be directly service connected if the evidence 
of record, regardless of its date, shows that the claimant 
had a chronic disorder in service, or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488 (1997).  Such evidence must be medical unless it 
relates to a disorder that may be competently demonstrated by 
lay observation.  If the disorder is not chronic, it may 
still be service connected if the disorder is observed in 
service or an applicable presumptive period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present disorder to that symptomatology.  
Id.

A review of all the evidence of record reveals that there is 
no competent medical evidence that the veteran currently has 
any diagnosed low back disorder.  In fact, the veteran, 
herself indicated that her back caused her essentially no 
problems at her February 2004 examination.  Although the 
October 1997 examination indicates a diagnosis of a history 
of back trauma with frequent lower back pain and there are 
subsequent complaints noted in March 2001, the current 
evidence indicates that her back pain has resolved and there 
is no current diagnosis.  Service connection is not in order 
in the absence of any residuals or evidence of a disability 
currently.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Accordingly, the Board finds that the preponderance 
of the evidence is against the veteran's claim for service 
connection for a back disorder.  38 C.F.R. § 3.303.  

Assuming without conceding that the veteran has a current 
back disorder, while there was evidence of inservice low back 
complaints in 1993 and 1996, there was no evidence of an 
inservice coccyx fracture in 1979 or 1980 or of any injury in 
1987.  Moreover, there were no complaints or findings 
associated with a back disorder at the time of the May 1997 
separation examination, and there is no competent medical 
evidence etiologically linking any current back complaints to 
her service, or any incident therein.  In fact, the March 
2001 treatment records, based on the veteran's stated 
history, appear to etiologically link her back complaints to 
an earlier, post-service fall.  While the veteran believes 
she currently has a low back disability as a result of 
service she is not competent to provide evidence that 
requires medical knowledge.  Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Accordingly, the claim for service connection for a back 
disorder must be denied.

In reaching this determination, the Board has considered the 
doctrine of reasonable doubt.  However, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  


ORDER

Service connection for a back disorder is denied.



	                        
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



